Citation Nr: 0304846	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, evaluated as 30 percent disabling, for the period 
from January 19, 1994 through March 17, 1994.

2.  Entitlement to an increased rating for a left knee 
disorder, evaluated as 30 percent disabling, for the period 
from May 1, 1994 through December 2, 1996.

3.  Entitlement to an increased rating for a left knee 
disorder, evaluated as 30 percent disabling, for the period 
from February 1, 1997 through March 2, 1997. 

4.  Entitlement to an increased rating for status post left 
total knee replacement, currently evaluated as 30 percent 
disabling for the period from May 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.   

The case was previously before the Board in January 1997, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The case was again before 
the Board in March 2000, at which time it was again remanded 
for another examination and for additional medical record 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board observes that a claim for entitlement to an 
extension of a total rating following a prosthetic left knee 
replacement beyond April 30, 1998 was denied by the Board 
when the case was previously before it in March 2000.  The 
Board additionally observes that in its Informal Hearing 
Presentation of February 2003, the veteran's representative 
advances argument on that latter claim; whereas, in light of 
the March 2000 decision on this matter, the Board is without 
further jurisdiction.  Nevertheless, the representative 
should feel free to pursue such claim with the RO if there be 
new and material evidence on that issue.

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for September 17, 1999.  Notice of 
the hearing was mailed to the veteran's address of record one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2002). 

Entitlement to service connection for a left knee disability 
was established pursuant to a June 1992 rating, and after a 
period of temporary total convalescence was evaluated as 10 
percent disabling from June 1, 1992 pursuant to Diagnostic 
Code 5257.  The present appeal stems from a claim for 
increased rating submitted in January 1994.  Pursuant to a 
February 1995 rating, the evaluation was increased to 20 
percent disabling, effective from the date of the claim and, 
in consideration of left knee surgery in March 1994, a 
temporary total evaluation for convalescence was awarded from 
March 18, 1994 to April 30, 1994, whereupon a 20 percent 
evaluation was reestablished.  Thereafter, pursuant to a June 
1997 rating, two additional separate periods of temporary 
total evaluations for convalescence were assigned, one from 
December 3, 1996 through January 31, 1997 and the second from 
March 3, 1997 to April 30, 1998.  The June 1997 rating also 
assigned a 30 percent rating from May 1, 1998 and to the 
other pertinent periods on appeal.  Accordingly, therefore, 
the appeal has been restyled as pertaining to the evaluation 
for the left knee vis-à-vis four distinct periods, from 
January 19, 1994 through March 17, 1994; from May 1, 1994 
through December 2, 1996; from February 1, 1997 through March 
2, 1997 and for the period from May 1, 1998.


FINDINGS OF FACT
1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  For the period from January 19, 1994 through March 17, 
1994, the veteran's left knee condition manifested by 
subjective complaints of pain and by clinical observations of 
no more than moderate instability.

3.  For the period from May 1, 1994 through December 2, 1996, 
the veteran's left knee condition manifested by subjective 
complaints of pain and by clinical observations of no more 
than moderate instability.

4.  For the period from February 1, 1997 through March 2, 
1997, the veteran's left knee condition manifested by 
subjective complaints of pain and by clinical observations of 
no more than moderate instability.

5.  The veteran underwent a left total knee replacement on 
March 3, 1997.  

6.  For the period from May 1, 1998, the veteran's left knee 
condition manifested by subjective complaints of pain and by 
clinical observations of an essentially normal kneer 
replacement. 


CONCLUSIONS OF LAW

1.  The criteria for rating greater than 30 percent for a 
left knee disability for the period from January 19, 1994 
through March 17, 1994 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).  

2.  The criteria for rating greater than 30 percent for a 
left knee disability for the period from May 1, 1994 through 
December 2, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).

3.  The criteria for rating greater than 30 percent for a 
left knee disability for the period from February 1, 1997 
through March 2, 1997 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).

4.  The criteria for rating greater than 30 percent for 
status post left total knee replacement for the period from 
May 1, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also 38 C.F.R. § 3.159.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years such as the correspondence issued by 
the RO in March 2001. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered multiple opportunities to submit additional evidence 
in support of his claims.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  

The issues on appeal pertains to increased evaluations and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claims versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claims, and the Board will proceed 
with appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In some cases, the evidence reported below was not actually 
generated in the pertinent period; notwithstanding, the Board 
considers that such was generated at a time so close to the 
pertinent period as to be indicative of the extent of 
disability during such period.

The veteran is currently assigned a 30 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
which refers to total knee replacements.  He was previously 
evaluated pursuant to Diagnostic Code 5257 which refers to 
instability of the knee.

According to the schedular criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, a minimum rating of 30 percent is 
assigned for prosthetic replacement of a knee joint.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the knee is rated analogous to 
Diagnostic Codes 5256, 5261, or 5262.  With chronic residuals 
consisting of painful motion or weakness in the affected 
extremity, a 60 percent rating is assigned.

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available, under Diagnostic 
Codes 5003 or 5010, if there is medical evidence of 
arthritis.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The evaluation of degenerative arthritis is based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent will 
be granted for a joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003.  Traumatic arthritis due to trauma, 
substantiated by x-ray findings, will be rated as for 
degenerative arthritis, under diagnostic code 5010.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

When there is limitation of motion demonstrated, such as is 
produced by arthritis, evaluation is pursuant to Diagnostic 
Codes 5260 or 5261.  Where there is limitation of leg flexion 
to 15 degrees, a 30 percent evaluation would be warranted.  
Where the limitation is to 30 degrees, a 20 percent 
evaluation is warranted.  A 10 percent evaluation is 
warranted where leg flexion is limited to 45 degrees.  Where 
limitation is at 60 degrees or more a noncompensable 
evaluation is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled joint.  As such 
clearly establishes that ankylosis is not present, the 
criteria pertaining to ankylosis of the knee are inapplicable 
and cannot serve as the basis for an increased rating. 

Period from January 19, 1994 through March 17, 1994

February 1994 private outpatient treatment records reveal no 
medial or collateral instability whatsoever.  There was 
tenderness to palpation over the medial aspect of the knee, 
and the veteran demonstrated that he lacked only 5 degrees of 
full extension at that time.  The examiner noted that knee 
pain was most likely as a result of degenerative changes.  
Anti-inflammatory medication was prescribed.  On March 10, 
1994, private outpatient treatment records note the 
continuing left knee pain and marked increased pain with 
McMurray's maneuver.  Medication was suspected as to have 
improved inflammatory problems but arthroscopy was 
recommended to rule out osteochondral fracture.  

On March 18, 1994, he underwent left knee arthroscopy.  
Private examination on the same date again reported the 
absence of ligamentous laxity.  Although the possibility of 
derangement and possible tear of the medial meniscus were 
suspected before the procedure, the postoperative diagnosis 
after the surgical procedure did not report pathology beyond 
degenerative arthritis.

As reflected by range of motion testing and clinically 
reported knee stability above viewed in the context of the 
pertinent rating criteria, the condition does not demonstrate 
or approximate a condition so severe as to warrant evaluation 
in excess of that assigned.  Moreover, the Board considers 
that the assigned evaluation fully contemplates any 
limitation of motion together with any knee instability.  
Considering further that the disability in this instance is 
at the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).   



Period from May 1, 1994 through December 2, 1996

One week post arthroscopy, on March 24, 1994, private 
treatment records report the veteran with no complaints.  His 
wounds were well healed and his range of motion was from 5 to 
90 degrees.  Physical therapy was to begin.  The veteran 
cancelled an appointment for April 25, 1994.  Other 
outpatient treatment records from March 14, 1995 are limited 
to a record of left knee and that the veteran "had" some 
swelling.  He was to call when he experienced a flare-up.  
Typed records from that day report that the veteran was then 
"relatively asymptomatic". 

An August 1994 private examination report from another 
private provider reported normal extremities on examination 
despite a reported history of knee problems.  In March 1995, 
the veteran reported left knee pain.  Limited flexion and 
extension was noted but there was no swelling or edema.  No 
left knee complaints or findings were reported in visits of 
August 1994 and May 1995. 

In July 1994, the veteran was afforded a VA examination.  The 
circumference of the left knee was .25 inches greater than on 
the right.  The left knee exhibited a "certain amount of 
lateral instability with no anterior/posterior instability 
noted".  Full range of motion was noted on passive flexion.  
The veteran was unable to do a "full deep knee bend . . . 
limited by pain".  X-rays showed "probably a very small 
joint effusion.  Bone mineral was within normal limits.  
Joint spaces were well preserved."  On supplemental report 
following X-rays, the examiner noted multiple abnormalities 
"pointing to osseous and cartilaginous changes.  Chronic 
ligamentous changes".  

In March 1996, he was reported as "doing significantly 
better".  He demonstrated good motion and minimal tenderness 
over the subtalar joint.  In June 1996, he experienced an 
exacerbation when he was playing catch and fell on his left 
knee.  On physical examination, there was no instability.  
Lachman was negative.  McMurray was negative.  There was no 
medial or lateral joint line tenderness.  Pain appeared 
localized to the lateral aspect of the patella.  Outpatient 
treatment records, from August 1996 note the veteran reported 
dramatic swelling of the left knee, which subsided by the 
time of the visit.  No laxity was identified on physical 
examination.

The veteran underwent left knee arthroscopy on December 3, 
1996.  Symptomatic improvement was noted.  The wounds were 
reported as well healed and there was very little swelling of 
the knee.

As reflected by range of motion testing and clinically 
reported knee stability above viewed in the context of the 
pertinent rating criteria, the condition does not demonstrate 
or approximate a condition so severe as to warrant evaluation 
in excess of that assigned.  In addition, the Board considers 
that the assigned evaluation fully contemplates any 
limitation of motion together with any instability.  
Considering further that the disability in this instance is 
at the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40 and 4.55; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Period from February 1, 1997 through March 2, 1997

Private outpatient treatment records from January 17, 1997 
reported the veteran complaints of severe knee pain and that 
his knee gives out.  On examination he had palpable crepitus.  
He had full range of motion with pain.  Degenerative changes 
were noted on X-rays, but there was no significant joint 
space narrowing.  January 27, 1997 outpatient treatment 
records reflect the veteran reported his knee giving out.  On 
physical examination, he lacked about 10 degrees of full 
extension with fairly good flexion.  Tri-compartmental 
arthritis was the impression.  The examiner additionally 
commented that the veteran "came in with his mind made up 
that he would like to go ahead with total joint 
replacement".  He underwent a left total knee replacement on 
March 3, 1997.



Period from May 1, 1998

Post operative records, notable those from April 1997, May 
1997 and September 1997, characterize the veteran with 
excellent motion, "almost no pain", "doing excellently".   

He was afforded a VA examination in September 1998.  On 
physical examination, there was moderate effusion present.  
He could extend the knee to neutral but could flex to only 
approximately 85 degrees.  There was pain with palpation over 
the lateral aspect of the knee and minor instability to 
interior drawer testing.  

Outpatient treatment records from October 1998 showed 
improvement.  In November 1998, there was some swelling, and 
the examiner commented that the veteran was "overdoing it" 
and needed retraining.  

The veteran was afforded a VA examination in May 8, 2000.  He 
reported symptoms of pain and swelling in the left knee.  He 
claimed difficulty walking.  He claimed that he could not 
walk more than a block without pain.  He could not kneel or 
squat on the left knee.  He claimed that his knee was very 
painful.  There was a moderate effusion about the left knee 
without evidence of infection.  Anterior, posterior, medial 
and lateral stability was moderate.  There was palpable 
effusion present.  The examiner commented that the veteran 
exhibited normal range of motion for a veteran with a knee 
replacement.  The examination was conducted during a period 
of quiescent symptomatology.  The veteran claimed flare-ups 
with varying frequency on which the physical findings could 
be significantly changed.  On a supplemental report, range of 
motion was reported: flexion 0-95 degrees and extension to 0 
degrees.

In March 2001, the RO advised the veteran to seek treatment 
upon experiencing any flare-ups to his left knee and to have 
the examiner document his pathology.  However, although the 
veteran claimed treatment of the left knee, the records 
obtained were entirely negative for left knee treatment and 
the veteran was notified of such findings in a supplemental 
statement of the case.

For purposes of application of the schedular criteria, the 
Board assigns the greater weight of probative value to the 
recent VA compensation examination conducted in May 2000.  
The recent examination is also relevant and adequate.  See 
Powell v. West, 13 Vet. App. 31 (1999).  

The characterization of the post operative left knee as 
essentially normal on examination and the essential absence 
of symptomatology on examination weighs against the 
assignment of higher rating.  Compensable evaluations 
pursuant to Diagnostic Code 5261, or 5262 are not 
demonstrated or approximated.  Those facts coupled with the 
absence of subsequent treatment for the subject disability 
exhibit a preponderance of the evidence against any higher 
evaluation.

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).   

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 30 percent evaluation assigned is based primarily on the 
veteran's complaints of pain and other subjective symptoms as 
well as some intermittent swelling.  The Board finds that the 
veteran has evidenced no additional manifestations not 
already contemplated, such as atrophy, weakness, 
incoordination, or deformity.  Based on the foregoing, the 
Board finds that a higher rating based on 38 C.F.R. §§ 4.40, 
4.45, 4.59 is not warranted.

The Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  The Board additionally notes several 
periods of hospitalization for which the veteran was awarded 
temporary total evaluations; notwithstanding, the 
symptomatology manifested during the pertinent periods on 
appeal reflect conditions no more severe than represented by 
the assigned evaluations.  In light of the foregoing, the 
Board finds that it is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for a left knee disorder 
for the period from January 19, 1994 through March 17, 1994 
is denied.

Entitlement to an increased rating for a left knee disorder 
for the period from May 1, 1994 through December 2, 1996 is 
denied.

Entitlement to an increased rating for a left knee disorder 
for the period from February 1, 1997 through March 2, 1997 is 
denied. 

Entitlement to an increased rating for status post left total 
knee replacement for the period from May 1, 1998 is denied.



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

